
	

113 S1184 IS: Treat and Reduce Obesity Act of 2013
U.S. Senate
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1184
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2013
			Mr. Carper (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  include information on the coverage of intensive behavioral therapy for obesity
		  in the Medicare and You Handbook and to provide for the coordination of
		  programs to prevent and treat obesity, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Treat and Reduce Obesity Act of
			 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the Centers for Disease
			 Control and Prevention, about 35 percent of adults aged 65 and over were obese
			 in the period of 2007 through 2010, representing over 8 million adults aged 65
			 through 74.
			(2)Obesity increases the risk for chronic
			 diseases and conditions, including high blood pressure, heart disease, and type
			 2 diabetes.
			(3)More than half of Medicare beneficiaries
			 are treated for 5 or more chronic conditions per year. The rate of obesity
			 among Medicare patients doubled from 1987 to 2002, and spending on those
			 individuals more than doubled.
			(4)Obese men and women at age 65 have
			 decreased life expectancy of 1.6 years for men and 1.4 years for women.
			(5)The direct and
			 indirect cost of obesity is more than $450 billion annually.
			(6)On average, an
			 obese Medicare beneficiary costs $1,964 more than a normal-weight
			 beneficiary.
			(7)The prevalence of
			 obesity among older Americans is growing at a linear rate and, left unchanged,
			 nearly half of the elderly population will be obese in 2030 according to a
			 Congressional Research Report on obesity.
			3.Inclusion of
			 information on coverage of intensive behavioral therapy for obesity in the
			 Medicare and You Handbook
			(a)In
			 generalSection 1804(a) of the Social Security Act (42 U.S.C.
			 1395b–2(a)) is amended—
				(1)in paragraph (2),
			 by striking “and” at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting , and;
			 and
				(3)by inserting
			 after paragraph (3) the following new paragraph:
					
						(4)information on
				the coverage of intensive behavioral therapy for obesity under this title,
				including information regarding primary care physicians and other providers of
				services and suppliers who are eligible to furnish such
				therapy.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to notices
			 distributed on or after the date of enactment of this Act.
			4.Plan for
			 coordination of HHS efforts; providing the Secretary of Health and Human
			 Services with authority to coordinate programs to prevent and treat obesity and
			 expand coverage options for obesity under MedicareSection
			 1861(ddd) of the Social Security Act (42 U.S.C. 1395x(ddd)), as amended by
			 section 3, is amended by adding at the end the following new paragraph:
			
				(5)(A)Not later than 1 year
				after the date of enactment of the Treat and
				Reduce Obesity Act of 2013, the Secretary shall develop and
				implement a plan to coordinate the efforts of all offices and agencies of the
				Department of Health and Human Services (such as the Centers for Medicare &
				Medicaid Services, the Centers for Disease Control and Prevention, the National
				Institutes of Health, the Health Resources and Services Administration, and
				other offices and agencies) to treat, reduce, and prevent obesity and
				overweight in the adult population. Beginning 2 years after such date of
				enactment, the Secretary shall annually update such plan.
					(B)In developing and implementing the
				plan under subparagraph (A), the Secretary shall work with at least 5
				representatives, selected by the Secretary, of expert organizations (such as
				public health associations, physician associations, key healthcare provider
				groups, planning and development organizations, education associations,
				advocacy groups, patient groups, relevant industries, State and local
				leadership, and other entities as determined appropriate by the
				Secretary).
					(C)The Secretary shall ensure that the
				plan under subparagraph (A) is coordinated with the National Prevention
				Strategy and does not duplicate the efforts of the National Prevention Council
				and the National Prevention Strategy.
					(D)The plan under subparagraph (A) shall
				include the following:
						(i)Strategies to comprehensively treat
				and reduce overweight and obesity.
						(ii)A description of—
							(I)the coordination of interagency
				cooperation under the plan; and
							(II)actions under the plan related to
				the treatment and reduction of overweight and obesity in the United
				States.
							(iii)Identification of best practices in
				States, communities, organizations, businesses, and other entities as
				appropriate, regarding treatment of overweight and obesity.
						(iv)A description of collaboration with
				States, communities, organizations, businesses, and other appropriate entities
				to evaluate the effectiveness of obesity and overweight interventions under the
				plan.
						(v)Research initiatives, including
				ongoing surveillance and monitoring using tools such as the National Health and
				Nutrition Examination Survey and the Behavioral Risk Factor Surveillance System
				and assurances for adequate and consistent funding to support data collection
				and analysis to inform policy under the plan.
						(vi)Recommendations for the coordination
				of budgets, grant and pilot programs, policies, and programs across Federal
				agencies to cohesively treat overweight and obesity.
						(E)Not later than 24 months after the
				date of enactment of the Treat and Reduce
				Obesity Act of 2013, and on an annual basis thereafter, the
				Secretary shall submit to the President and to the relevant committees of
				Congress, a report that—
						(i)summarizes the plan under subparagraph
				(A) to coordinate interagency efforts surrounding the treatment, reduction, and
				prevention of obesity and overweight, including a detailed strategic plan with
				recommendations for each office and agency involved;
						(ii)in the case of the second report
				submitted under this subparagraph (and each subsequent report), evaluates the
				effectiveness of those coordinated interventions and conducts interim
				assessments and reporting of health outcomes, achievement of milestones, and
				implementation of strategic plan goals; and
						(iii)makes recommendations for updating
				the plan for the following year based on data and findings from the previous
				year.
						.
		5.Authority to
			 expand health care providers qualified to furnish intensive behavioral
			 therapySection 1861(ddd) of
			 the Social Security Act (42 U.S.C. 1395x(ddd)), as amended by sections 3 and 4,
			 is amended by adding at the end the following new paragraph:
			
				(6)(A)The Secretary may, in
				addition to qualified primary care physicians and other primary care
				practitioners, cover intensive behavioral therapy for obesity—
						(i)furnished by a physician (as defined
				in subsection (r)(1)) who is not a qualified primary care physician;
						(ii)furnished—
							(I)by any other appropriate health
				care provider (including a physician assistant, nurse practitioner, or clinical
				nurse specialist (as those terms are defined in subsection (aa)(5)), a clinical
				psychologist, and a registered dietitian or nutrition professional (as defined
				in subsection (vv));
							(II)upon referral from, and in
				coordination with, a physician or primary care practitioner operating in a
				primary care setting or any other setting specified by the Secretary;
				and
							(III)in an office setting, a hospital
				outpatient department, or another setting specified by the Secretary; or
							(iii)furnished by an evidence-based,
				community-based lifestyle counseling program certified by the Secretary.
						(B)In order to ensure a collaborative
				effort, the coordination described in subparagraph (A)(ii)(II) may include the
				health care provider communicating to the physician or primary care
				practitioner making the referral any recommendations or treatment plans made
				regarding the
				therapy.
					.
		6.Medicare part D
			 coverage of obesity medication
			(a)In
			 generalSection 1860D–2(e)(2)(A) of the Social Security Act (42
			 U.S.C. 1395w–102(e)(2)(A)) is amended by inserting after restricted
			 under section 1927(d)(2), the following, other than subparagraph
			 (A) of such section if the drug is used for the treatment of obesity (as
			 defined for purposes of section 1861(yy)(2)(C)) or for being overweight (as
			 defined for purposes of section 1861(yy)(2)(F)(i)) and if the individual has
			 one or more comorbidities,.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years beginning on or after the date that is 2 years after the date of
			 enactment of this Act.
			
